Citation Nr: 0624946	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-03 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the right and left feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to June 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's application to reopen his previously denied claim 
for service connection for residuals of frostbite of the 
right and left feet.  In September 2004, the veteran 
testified before the Board in a hearing that was held at the 
RO. By a December 2004 decision, the Board reopened the 
veteran's claim, and then remanded the claim for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran contends that while serving in Germany during 
Operation Big Lift from October 1963 to February 1964, he 
sustained cold injuries to his right and left feet, for which 
he received treatment at a field hospital.  He further 
contends that the residuals of such injuries continue to 
affect him to the present time.

It does not appear that VA has yet requested treatment 
records from the field hospital pertaining to treatment for 
cold injuries to the right and left feet.  In February 1997, 
the veteran supplied information sufficient to perform a 
search for such records.  Specifically, the veteran stated 
that he was attached to the Company B 1st Armed Rifle 
Battalion, 50th Infantry, in the 2nd Armored Division, out of 
Fort Hood, Texas.  Because the veteran has supplied 
information sufficient to allow for a search of these 
records, and these records may be useful in deciding the 
veteran's claim, an attempt to obtain them should be made. 
38 C.F.R. § 3.159(c)(2) (2005); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The 
veteran underwent VA examination of his feet in August 2005.  
The examiner determined that it was more likely than not that 
the veteran's complaints relating to his feet were the result 
of his diabetes mellitus rather than the residuals of cold 
injuries.  The examiner specifically noted that the veteran 
had a 13-year history of diabetes mellitus.  The veteran's 
complaints regarding his feet, however, long precede his 1993 
diagnosis of diabetes mellitus.  Indeed, the veteran first 
claimed entitlement to service connection for residuals of 
cold injuries of the right and left feet in 1969.  While no 
residuals of cold injuries of the feet were found on 
examination in April 1969, the Board finds that the August 
2005 examiner did not adequately address the etiology of the 
veteran's longstanding complaints regarding his feet.  While 
the veteran's diabetes mellitus may currently be manifested 
by peripheral neuropathy, the etiology of the veteran's 
longstanding complaints remains unclear to the Board.  Thus, 
the Board finds than an additional etiological opinion, 
specifically addressing the veteran's 1969 complaints, is 
necessary in order to fairly decide the merits of his claim.

In this regard, the Board notes that the records pertaining 
to the veteran's initial diagnosis of diabetes mellitus have 
not been associated with the claims folder.  Thus it is also 
unclear to the Board when the veteran was first found to have 
developed peripheral neuropathy associated with diabetes 
mellitus.  Accordingly, the Board finds that treatment 
records dating from the veteran's 1993 diagnosis of diabetes 
mellitus would be of assistance in deciding his claim.  
Because these additional treatment records may be useful in 
deciding the veteran's claims, these records are relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2005); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain records from the 
field hospital in Germany at which the 
veteran was treated for cold injuries 
to his right and left feet.  A search 
for records dated between October 1963 
and February 1964 should be made.  The 
veteran's unit information is as 
follows:  Company B 1st Armed Rifle 
Battalion, 50th Infantry, in the 2nd 
Armored Division, out of Fort Hood, 
Texas.  If any of the records are no 
longer on file at the field hospital or 
hospitals, a request should be made for 
the same from the appropriate storage 
facility.  All efforts to obtain VA 
records should be fully documented, and 
the facilities must provide a negative 
response if records are not available.

2.  Ask the veteran where and when he 
was first diagnosed with diabetes 
mellitus.  If he was diagnosed by a 
private physician, obtain the veteran's 
authorization for the release of the 
associated medical records, and request 
the records from the appropriate 
location.  Then, obtain the veteran's 
records from the VA Medical Center 
(VAMC) in Temple, Texas, dated from 
January 1993 to December 1995, from 
January 1996 to January 1998, and from 
January 1999 to February 2002.  If any 
of these records are no longer on file 
at the above-listed facility, a request 
should be made for the same from the 
appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

3.  After the above records have been 
obtained, arrange for a qualified VA 
physician to review the veteran's 
claims folder in conjunction with 
rendering an opinion as to the likely 
etiology of the veteran's longstanding 
complaints regarding his feet.  The 
examiner should specifically address 
the veteran's 1969 complaints regarding 
his feet, and the approximate date of 
onset of peripheral neuropathy 
associated with diabetes mellitus.  The 
examiner should also address whether 
the symptoms exhibited by the veteran 
are consistent with the typical 
manifestations of residuals of cold 
injuries.  No additional examination of 
the veteran is required unless the 
examiner determines otherwise.  Based 
upon a review of the historical records 
and medical principles, the examiner 
should provide an opinion as to whether 
there is a 50 percent or greater 
probability that the veteran's current 
complaints regarding his feet are 
etiologically related to his period of 
active service.  If necessary, the 
examiner should attempt to reconcile 
his/her opinion with the statements 
made by the VA examiner in August 2005.  
The rationale for all opinions 
expressed must be provided.

4.  Then, readjudicate the veteran's 
claim for entitlement to service 
connection for residuals of cold 
injuries to the right and left feet.  
If the decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).








_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


